              Case 3:19-cv-07423-JSC Document 30-1 Filed 06/17/20 Page 1 of 4



 1   LAW OFFICES OF YOLANDA HUANG
     YOLANDA HUANG, SBN 104543
 2   528 Grand Avenue
     Oakland, CA 94610
 3   Telephone: (510) 329-2140
     Facsimile: (510) 580-9410
     Email: yhuang.law@gmail.com
 4
     DENNIS CUNNINGHAM, SBN 112910
 5   115A Bartlett
     San Francisco, CA 94110
 6   Telephone: 415-285-8091
     Facsimile: 415-285-8092
 7   Email: denniscunninghamlaw@gmail.com

 8   Attorneys for Plaintiffs

 9
                                     UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                  SAN FRANCISCO/OAKLAND DIVISION
12

13   ALAMEDA COUNTY MALE PRISONERS, et                     Case No. 3:19-cv-07423 JSC
     al.,
14
                                Plaintiffs,                DECLARATION OF JASON CARUCCI IN
15                                                         SUPPORT OF PLAINTIFFS’ APPLICATION
     vs.                                                   FOR TEMPORARY RESTRAINING ORDER
16   SHERIFF GREGORY AHERN, et al.,

17                              Defendants.

18
                                    DECLARATION OF JASON CARUCCI
19
     I, JASON CARUCCI, declare:
20
     1.     I am currently an inmate in Santa Rita Jail (SRJ), the County Jail for Alameda County, housed in
21
     Housing Unit (HU) 31, Pod F.
22
     2.     Before I was moved to HU 31, I was housed in HU 22, Pod A for a month. And before I was
23   housed in HU 22, I was a kitchen worker and lived in HU 25 for three months. I was moved into HU 22
24   because the jail medical decided to orange tag me as a high risk inmate. The day before I was moved
25   from HU 25 to HU 22, I had a disagreement with a nurse. I have sleep apnea, and need a CPAP
26   machine otherwise I am exhausted all the time. Since the jail does not provide CPAP machines, my

27                                                      1
     DECLARATION OF Jason Carucci IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR
28   TEMPORARY RESTRAINING ORDER
     Alameda County Male Prisoners, et al. v. Sheriff Gregory Ahern, et al., Case No. 3:19-cv-07423 JSC
30
             Case 3:19-cv-07423-JSC Document 30-1 Filed 06/17/20 Page 2 of 4



 1   sister purchased one and mailed it in to the jail for me, after she made this arrangement with jail staff.

 2   My sister told me she had sent the machine, so I was checking with the nurse about the CPAP machine.

 3   The nurse told me she didn’t know what I was talking about, I was persistent and asked her to check
     again, as this machine is vital to my wellbeing. She continued to tell me I was wrong and that what I
 4
     was saying was untrue. I became frustrated. The day after this incident with the nurse, I was transferred
 5
     to HU 22.
 6
     3.     When I arrived at HU 22 (around early to mid-May 2020), no one told me why I was transferred.
 7
     I asked deputies multiple times why I had been moved and I even filled out grievances to try and find
 8
     some answers. No one told me anything for two weeks. Finally, two weeks in, a deputy told me I was
 9   “orange-tagged” for being “high risk” for Covid-19, because of my sleep apnea. Even after this deputy
10   finally told me this information, I was still confused and upset. I was never told that my sleep apnea put
11   me at higher risk for Covid-19 complications, and I still don’t even completely believe that’s true. This

12   is because I talked to my sister around the time I was transferred, and after she did some research, she

13   said she couldn’t even find any evidence that sleep apnea means you’re higher risk. Whether this
     information was true or not, it was a huge issue that SRJ staff either didn’t know the answers to my
14
     questions for two weeks, or that they purposely kept me in the dark. I hated being in that unit, and it
15
     made it way worse that no one even told me for two weeks why I was forced to be there.
16
     I can’t help but feel like I was transferred to this terrible unit partly because the nurse thought I put up a
17
     fuss about the machine and wanted to punish me.
18
     4.     It made no sense that I was housed in HU 22 in order to allegedly “protect” me from Covid-19.
19   Living in HU 22 made it way more likely that I would catch the virus. For example, there was constant
20   movement in and out HU 22, especially in my pod. By this, I mean that lots of new inmates came in and
21   out of the pod daily, which I don’t think could have possibly been proper “quarantine” procedure. For

22   example, one day 20 new guys might come in to the housing unit and the next day, ten of them would

23   leave and a bunch of other new guys would come in. From talking to other inmates in there, from
     overhearing conversations between other inmates and staff members, and from my own few
24
     conversations with staff members, I also found out that a few other guys in there were “orange-tagged”
25
     as well. And I found out that a lot of the movement in and out of HU 22 was coming from or going to
26

27                                                      2
     DECLARATION OF Jason Carucci IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR
28   TEMPORARY RESTRAINING ORDER
     Alameda County Male Prisoners, et al. v. Sheriff Gregory Ahern, et al., Case No. 3:19-cv-07423 JSC
30
             Case 3:19-cv-07423-JSC Document 30-1 Filed 06/17/20 Page 3 of 4



 1   HU 8, HU 24, and HU 4. Actually, a deputy even told me that I was supposed to be moved to HU 4 but

 2   they had to send me to HU 22 because HU 4 was full. There were inmates of all different classifications

 3   in HU 22 with me, meaning they likely came from all different units of the jail (and meaning they were
     probably tracking germs from all those areas of the jail into HU 22). I was worried many of these new
 4
     guys who came into the unit on a daily basis were also coming straight from the streets and bringing in
 5
     germs from the outside. We all used the same showers, same cleaning supplies, same tables, same day
 6
     room, etc. in the pod, so when we had our time out of the cell, so I was always worried about the amount
 7
     of germs and bacteria and virus in our common areas.
 8
     5.     I hated HU 22 for a lot of reasons. Conditions in HU 22 were awful. I had just come from HU 25,
 9   where we were allowed out of our cells pretty much all day. This is because we usually went to work in
10   the kitchen during the day, but when we had the day off from the kitchen, the cell doors were still open
11   all day so we were able to use the day room whenever we wanted. In HU 22 though, we were only

12   allowed out of our cells for a total of 30 minutes every three days. Not only was this a miserable

13   experience being locked up almost all the time, but it also prevented me from getting any exercise. I
     have gained almost 100 pounds since being jailed in Santa Rita (I am now around 6’3” and 385 pounds),
14
     and before I was sent to HU 22, I was starting to finally lose some weight. But moving to HU 22 and
15
     being so stationary all the time ruined that progress I had made. Our 30 minutes out of the cell every
16
     three days wasn’t nearly enough time to exercise, shower, and clean your cell (this was also the only
17
     time we received to clean the cell). It’s not like the cleaning supplies were that helpful anyway. The
18
     mop always came with a mop bucket full of dirty water – the water was always dark-colored and didn’t
19   even smell like cleaning solution. I never saw the mop water changed out.
20   6.     The jail says they do laundry exchange twice a week, but for the entire month I was in HU 22, I
21   only received a change of clothes one time.

22   7.     The jail says they pass out tablets at 8AM, but in HU 22, we often received our tablets at noon

23   because they had to be “charged”, even though they should have been charged overnight. The prices for
     entertainment on the tablets are really expensive, and there’s been a lot of issues with inmates being
24
     overcharged for things they buy on the tablets. These inmates complain that it takes a while to receive
25
     their refunds too.
26

27                                                      3
     DECLARATION OF Jason Carucci IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR
28   TEMPORARY RESTRAINING ORDER
     Alameda County Male Prisoners, et al. v. Sheriff Gregory Ahern, et al., Case No. 3:19-cv-07423 JSC
30
             Case 3:19-cv-07423-JSC Document 30-1 Filed 06/17/20 Page 4 of 4



 1   8.     The jail says the library cart is updated every month, but for the entire month I was in HU 22,

 2   there were no books. The cart was empty.

 3   9.     If the Wellpath video with Dr. Waldura was important for us to watch in order to learn about
     Covid-19, we were never told this. When the video first came out, deputies flipped to the channel and
 4
     told us we could watch it, but they didn’t tell everyone to watch it or tell us it was important. I watched
 5
     it, but to me, it didn’t even seem like it included any updates about Covid-19 in the jail or any
 6
     information that I found useful – it just seemed to go over the basic protocol to keep yourself from
 7
     getting sick, and a lot of what she said isn’t possible to do in jail.
 8
            I declare under penalty of perjury of the laws of the State of California and the United States that
 9   the foregoing is true and correct to the best of my knowledge and belief. Because of the coronavirus,
10   and my confinement, I was not able to sign this declaration in person. This declaration was read to me in
11   its entirety in final form on the phone by JENNA SWARTZ on June 12, 2020 and June 16, 2020. I

12   understand and verify its contents in full, and authorize Jenna Swartz to sign it on my behalf.

13   Executed on June 17, 2020 in Oakland, California.

14

15

16

17
                                                            Signed by Jenna Swartz
18                                                          Paralegal, Law Office of Yolanda Huang
                                                            on behalf of Jason Carucci
19

20

21

22

23

24

25

26

27                                                      4
     DECLARATION OF Jason Carucci IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR
28   TEMPORARY RESTRAINING ORDER
     Alameda County Male Prisoners, et al. v. Sheriff Gregory Ahern, et al., Case No. 3:19-cv-07423 JSC
30
